Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 28, 2019

                                     No. 04-18-00575-CV

                                 Charles Victor WILLIAMS,
                                          Appellant

                                              v.

                                     Scott STILES, et al.,
                                           Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-06819
                         Honorable Norma Gonzales, Judge Presiding

                                       ORDER
        On May 23, 2019, appellees filed a motion to strike appellant’s brief. On May 24, 2019,
this court stuck appellant’s brief from our record. Accordingly, we DENY appellees’ motion to
strike as moot.

     On May 23, 2019, appellees filed a motion to dismiss the appeal for want of prosecution.
We DENY appellee’s motion to dismiss.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court